DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Dependent claim 9 is indefinite in regards to the actually claimed weight ratio of support material to the nitrite component or acidifying agent because of the use of the phrase “can be present” in the first line of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellinghoff et al. U.S. Patent Number 6,605,304.
Wellinghoff et al.’s independent claim 6 reads as followed: “A powder for sustained release of a gas comprising: anions dissolved in an amorphous, paracrystalline or crystalline solid solution, the anions being capable of reacting with hydronioum ions to generate a gas; and an acid releasing agent, the powder being substantially free of water and capable of generating and releasing a gas after hydrolysis of the acid releasing agent.”.
Wellinghoff et al.’s independent claim 7 reads as followed: “A powder for sustained release of a gas comprising: an interpenetrating network containing a silicate, anions that are capable of reacting with hydronioum ions to generate a gas, and an acid releasing agent; the powder being substantially free of water and capable of generating and releasing a gas after hydrolysis of the acid releasing agent.” [Emphasis added]. 
Wellinghoff et al.’s dependent claim 46 reads as followed: “The powder of claim 7 wherein the anions are selected from the group consisting of chlorite anions, bisulfite anions, sulfite anions, sulfide anions, cyanide anions, nitrite anions, hypochlorite anions, and hydrosulfide anions.” {Emphasis added].
Wellinghoff et al.’s dependent claim 47 reads as followed: “The powder of claim 7 wherein the gas is chlorine dioxide, sulfur dioxide, hydrogen sulfide, hydrocyanic acid, nitrogen dioxide, nitric oxide, dichlorine monoxide, or chlorine.” [Emphasis added].
Wellinghoff et al.’s dependent claim 52 reads as followed: “The powder of claim 7 wherein the acid releasing agent includes a carboxylic acid, an ester, an anhydride, an acyl halide, phosphoric acid, a phosphate ester, a trialkylsilyl phosphate ester, a dialkyl phosphate, sulfonic acid, a sulfonic acid ester, a sulfonic acid chloride, a phosphosilicic anhydride, or a phosphosilicate.’ [Emphasis added].
Also see Wellinghoff et al.’s column 28, lines 34-45, column 31, lines 3-26 and examples.
Wellinghoff et al. differs from applicant’s claimed particulate composition only in that there does not seem to be a direct teaching (i.e. by way of a specific example) wherein a nitrite component (e.g. sodium nitrite) is actually dispersed throughout an amorphous, paracrystalline or crystalline solid solution (e.g. a silicate).
It would have been obvious to one having ordinary skill in the art to use the above disclosure of Wellinghoff et al. as very strong motivation to actually make a powdered (i.e. particulate) composition according to applicant’s claims, wherein a nitrite component (e.g. sodium nitrite) is actually dispersed throughout an amorphous, paracrystalline or crystalline solid solution (e.g. a silicate). 
Applicant’s claimed physical attributes for the support material are deemed to fall directly within the various silicate carriers disclosed and used by Wellinghoff et al.. . 

 Claims 1-3 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jezek et al. U.S. Patent Application Publication No.: 2015/0030702 A1.
Jezek et al. teach a skin dressing is provided comprising a first component including a source of protons, a second component including a nitrite salt, the skin dressing further comprising a non-thiol reductant. The skin dressing is adapted, such that, when the first and second components are brought together and applied to a skin site the nitrite reacts to generate nitric oxide, increasing the pH of the dressing in contact with the skin site from an acidic value to a more neutral value, see abstract.
Jezek et al.’s dependent claim 8 reads as followed: “The skin dressing of claim 1, wherein the first component and/or the second component comprise a polymeric support.”.[Emphasis added].
Jezek et al.’s dependent claim 9 reads as followed: “The skin dressing of claim 8, wherein the first component comprises a polymeric support based on polyacrylic acid.” 
The proton source can be hydrochloric acid, see paragraph [0029] and the examples.
The polymeric support preferably comprises a polymer based on polyacrylic acid that can be in the form of solid particulate hydrogels, see paragraphs [0034], [0040]-[0047], and [0049]-[0051]. 
differs from applicant’s claimed particulate composition only in that there does not seem to be a direct teaching (i.e. by way of a specific example) wherein a source of protons (e.g. hydrochloric acid) or the nitrite component (e.g. sodium nitrite) is actually carried on a polymer support, such as a solid particulate hydrogel.
It would have been obvious to one having ordinary skill in the art to use the above disclosure of Jezek et al. as very strong motivation to actually make a particulate composition according to applicant’s claims, wherein a source of protons (e.g. hydrochloric acid) or the nitrite component (e.g. sodium nitrite) is actually carried on a polymer support, such as a solid particulate hydrogel.
Furthermore, Applicant’s claimed concentration ranges are deemed to fall directly within the concentration ranges disclosed by Jezek et al., such as in the examples. Finally, to merely follow the direct disclosure of a prior-art reference is well known not to be inventive. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764